United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    October 26, 2004
                              FOR THE FIFTH CIRCUIT
                                                                                Charles R. Fulbruge III
                                __________________________                              Clerk
                                       No. 03-31190
                                __________________________


WILLIAM J. MCAVEY
                                                                                        Plaintiff,

versus

CHEN-HORNG LEE; ET AL


Defendants,

CHEN-HORNG LEE and CHIN-LI LEE

                                                      Defendants - Cross Claimants - Appellants,

versus

FIRST FINANCIAL INSURANCE COMPANY,

                                                        Defendant - Cross Defendant - Appellee.

                ___________________________________________________

                        Appeal from the United States District Court
                           For the Eastern District of Louisiana
                                  (No. 96–CV–1192–S)
                ___________________________________________________


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*



         *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Chen-Horng Lee and Chin-Li Lee were defendants in a lawsuit for personal injuries suffered

by a guest at their New Orleans, Louisiana motel. The district court ruled that an insurance policy

the Lees had with First Financial Insurance Company provided coverage, and later directed a verdict

in the Lees’ favor on the issue of liability. Before this Court ruled on appeal, the Lees settled with

the plaintiff and then cross-claimed against First Financial for reimbursement of the settlement sum.

The district court granted summary judgment to First Financial, and the Lees appeal. For essentially

the reasons given by the district court, we AFFIRM.